                                                                       CRIMINAL COMPLAINT
                                                                       <Electronically Submitted)

                              United States District Court                                          DISTRICT of ARIZONA


                                           United States of America                                 DOCKET NO.

                                                      v.
                                            Ignacio Robles-Sotelo
                                                                                                    MAGISTRATE'S CASE NO.
                                          YOB: 1975; Citizen of Mexico
                                                                                                           21-07149MJ
                          Complaint for violation of Title 8, United States Code Section 1326(a) and (b)(2)
     COh1PLAINAl'ff'S STATEl\lffiNT OF FACTS CONSTITlffING nm OFFENSE OR VIOLATION:

     Count 1: On or about April 13, 2021, at or near Tucson, Arizona, in District of Arizona, Ignacio Robles-Sotelo, an
     alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
     and removed from the United States through Nogales, Arizona, on October 07, 2008, and without obtaining the express
     consent of the Attorney General or the Secretary of the Depai1ment of Homeland Security to reapply for admission
     thereto; in violation of Title 8, United States Code, Section 1326(a), a felony, enhanced by Title 8, United States Code,
     Section 1326(b)(2), a felony.




     BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:


    Ignacio Robles-Sotelo is a citizen of Mexico. On October 07, 2008, Ignacio Robles-Sotelo was lawfully denied
    admission, excluded, dep011ed and removed from the United States through Nogales, Arizona. On April 13, 2021,
    agents found Ignacio Robles-Sotelo in the United States, at or near Tucson, Arizona, without the proper immigration
    documents. Ignacio Robles-Sotelo did not obtain the express consent of the Attorney General or the Secretary of the
    Department of Homeland Security to re-apply for admission to the United States.




    MATERIAL WITNESSES IN RELATION TO THE CHARGE:

   DETENTION REQUESTED                                                                              SIGNATURE OF COMPLAINANT (official title)
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of my knowledge.                                                         llL·IY�           *Ultv
   LMG2                                                                                             OFFICIAL TITLE
                                                                                                    Deportation Officer
                                                                 1-r�(lJ)ff.'
   AUTHORIZED AUSA ls/Liza Grano.ff .                  4



       Sworn to telepbonically.
                                               \
                                                      ' \-�
                                                          -         -
    SIGNATURE OF MAGISTRATE JUDGE11                                                                 DATE
                                                                                                    April 13, 2021
1>See Fedtral rules orCrlminRI Procedure Rules 3, 4.1 1 nnd S4
